IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MARIA COLLINS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1569

JPMORGAN CHASE BANK,
National Association, WARREN E.
COLLINS; any and all unknown
parties claiming by, through, under,
or against the herein named
individual defendant(s) who are not
known to be dead or alive, whether
said unknown parties may claim an
interest as spouses, heirs, devisees,
grantees, or other claimants; John
Tenant and Jane Tenant whose
names are fictitious to account for
parties in possession

      Appellees.

_____________________________/

Opinion filed June 14, 2016.

An appeal from the Circuit Court for Clay County.
Frederic A. Buttner, Judge.

Thomas E. Ice, Amanda L. Lundergan of ICE Appellate, Royal Palm Beach, for
Appellant.

Elliot B. Kula and William Aaron Daniel of Kula & Associates, P.A., Miami, for
Appellee.
PER CURIAM.

    AFFIRMED.

ROBERTS, CJ., OSTERHAUS, and WINSOR, JJ., CONCUR.




                               2